McGivern, J. P. (dissenting).
I would confirm. The petitioner knew there was a violation. The city was acting within the scope of its basic police power, and the exercise thereof by a meter maid.
*478Markewich, Kupferman and Murphy, JJ., concur with Capozzoli, J.; McGivern, J. P., dissents in an opinion.
Determination of respondent, dated June 25, 1971, annulled, on the law, respondent directed to return to petitioner the fine heretofore collected from him, and petitioner shall recover of respondent $50 costs and disbursements of this proceeding.